Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Jiyon “Jennifer” Kim, PA-C and Patty Ng, a.k.a. Patty Chun, PA-C,
Petitioners
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-364
Decision No. CR2431

Date: September 16, 2011

DECISION REMANDING CASE AND DISMISSING HEARING REQUEST

The Centers for Medicare and Medicaid Services (CMS) moved for summary judgment
and argued that its contractor, National Government Services (NGS), correctly
determined that the effective date for Medicare billing privileges for Petitioners, Jiyon
“Jennifer” Kim, PA-C, and Patty Ng, a.k.a. Patty Chun, PA-C, was November 5, 2009.
Petitioners subsequently filed a response to the CMS Motion for Summary Judgment.
Upon my review of the CMS Motion for Summary Judgment, I determined that I
required further clarification for the record before I could issue a decision in this matter.
Thus, I issued an Order to Develop the Record and requested that CMS specifically brief
its position on issues relating to the process of deactivation and its interrelationship with
Petitioners’ effective date determination.

CMS responded to my Order on August 3, 2011 and stated, “under the circumstances,
and without addressing the compelling questions of regulatory interpretation posed...
CMS has instructed [NGS] to update its records so that Petitioners’ claims in the 2009
gap periods can be paid when resubmitted.” Petitioners responded to the CMS email and
stated that Petitioners had received an email on August 8, 2011 from the NGS provider
enrollment department. This email contained a letter from NGS showing revised
effective dates for both Petitioners. P. Response. According to the letter, CMS revised

Ms. Chun’s effective date to July 19, 2009, and CMS revised Ms. Kim’s effective date to
March 22, 2009. As a result, Petitioners stated “[t]he revised dates shown on Medicare’s
letter provide for uninterrupted Medicare participation for both PA’s.” Jd. Petitioners
also requested “the court to confirm that CMS/NGS will pay all 2009 gap period claims,
including any which might not be specifically . . . included in this case and that the
payment of claims will not be subject to CMS/NGS timely filing deadlines.” Jd.
Petitioners also asked “the court to give us a remedy . . . should CMS/NGS fail to make
full payment in a timely manner .. .” Jd.

In summary, CMS deactivated the Medicare enrollment and billing privileges of the
Petitioners in 2009 for not billing Medicare for over 12 months. Petitioners’ Hearing
Request (HR) states that both Petitioners had been deactivated by Medicare for non-claim
submission due to formatting errors made by Petitioners’ software company from March
2008 through November 2009. HR. Petitioners’ claim that the software company did not
set up “supervisory billing” and all of Petitioners medical claims were submitted
electronically to Medicare reflecting Dr. Noam Glaser as the rendering provider instead
of Petitioners, who are both physicians assistants. Jd. Thus, all of the services rendered
by Petitioners were reimbursed at 100% of the physician fee schedule instead of 85%. Id.
Petitioners claim that, upon learning of their deactivations, they took the appropriate steps
in resolving the issue and immediately reported the errors to Medicare and requested that
Petitioners be reenrolled. Jd. Petitioners claim they issued voluntary refunds to Medicare
for the overpaid amounts but that Medicare requested a full refund of the original
amounts paid because Petitioners were not enrolled in Medicare at the time of services
provided. Jd.

NGS subsequently required Petitioners to complete new enrollment applications to
recertify their Medicare enrollment information. Petitioners submitted enrollment
applications for reactivation of their Medicare billing privileges on December 2, 2009.
CMS Ex. 3, CMS Ex. 4. NGS subsequently approved Petitioners’ applications and
assigned Petitioners an effective date for Medicare billing privileges of November 5,
2009. CMS Ex. 5, CMS Ex. 6. Petitioners appealed CMS’s effective date determinations
to the Civil Remedies Division of the Departmental Appeals Board on March 25, 2011,
and this case was assigned to me for hearing and decision. In the Hearing Request,
Petitioners stated, “[w]e ask that you take into consideration the events that surround this
matter, and ask that the credentialing date for both PA’s be retroactive back to the date
that they were first enrolled.” HR at 2.

On September 6, 2011, I conducted a telephone conference to discuss CMS’s position
regarding the merits of Petitioners’ Hearing Request. At the teleconference, the parties
agreed that the deactivation dates for Ms. Kim were from March 21, 2009 to November
5, 2009, and the deactivation dates from Ms. Chun were from July 18, 2009 to November
5, 2009. CMS agreed that Ms. Kim’s revised effective date is March 22, 2009, and Ms
Chun’s revised effective date is July 19, 2009. CMS also agreed to allow Petitioners to
resubmit claims at the correct reimbursement rate during the previous periods of
deactivation.

42 C.F.R. Part 498 limits my jurisdiction in these proceedings. Petitioners’ right to an
Administrative Law Judge (ALJ) hearing is based on their challenge to the effective dates
of their Medicare enrollment. See 42 C.F.R. § 498.3(b)(15). However, when CMS
deactivates the billing privileges of a Medicare supplier, he or she is not provided appeal
rights in an ALJ hearing; rather, the supplier is provided a rebuttal process in accordance
with 42 C.F.R. § 405.374. See 42 C.F.R. § 424.545(b). Furthermore, the regulations
limit my review to actions that are “initial determinations.” 42 C.F.R. § 498.3(a).
Reimbursement complaints are not initial determinations and therefore not reviewable
under Part 498. Therefore, now that CMS has addressed Petitioners’ effective date
challenge, I am not authorized to award Petitioners the additional relief they request
regarding reimbursement issues because those matters are not properly before me.
Petitioners and CMS expressed a willingness to work together to address these concerns
through the appropriate process during remand.

In their response to my Order to Develop the Record, and in light of the further steps that
CMS has undertaken, Petitioners have not raised an issue that I am empowered to review.
Therefore, I dismiss this matter pursuant to 42 C.F.R. § 498.70(b) because CMS adjusted
its determination of Petitioners’ Medicare effective dates, and Petitioners no longer have
a basis for a hearing. I remand this matter to CMS pursuant to 42 C.F.R. § 498.56(d).
The parties may request, within 60 days of receipt of this decision, that this dismissal be
vacated for good cause pursuant to 42 C.F.R. § 498.72.

/s/
Joseph Grow
Administrative Law Judge

